Order, entered on June 2, 1967, granting motion by plaintiff for leave to replead his individual cause of action and directing service of his amended complaint, unanimously reversed, on the law, with $30 costs and disbursements to appellant, the motion denied and the amended complaint dismissed. Leave to replead further is denied. Still unremedied, in our opinion, are the deficiencies which were noted in connection with the original complaint (see 27 A D 2d 804). The affidavit by plaintiff which is now included in the record falls short of meeting the requirement that “ there must be some evidentiary showing that the claim can be supported” (Cushman <& Wakefield v. John David, Inc., 25 A D 2d 133, 135), indeed so far short that no further attempt to replead may be countenanced. Concur — Botein, P. J., Stevens, Steuer, Capozzoli and McNally, JJ.